          Case 1:20-cv-01682-BCM Document 28 Filed 01/28/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  BRYAN LIM-TOM,                                                                       1/28/21

                 Plaintiff,                                 20-CV-1682 (BCM)
         -against-                                          ORDER
 CARLAY GAS HEAT CORP.,

                 Defendant.

BARBARA MOSES, United States Magistrate Judge.

        Plaintiff Bryan Lim-Tom has settled his Fair Labor Standards Act (FLSA) and New York

Labor Law (NYLL) claims against defendant Carlay Gas Heat Corp. By joint letter dated January

8, 2021 (Joint Ltr.) (Dkt. No. 24), the parties seek the Court's approval of their settlement

agreement (Agreement) (Dkt. No. 24-1) pursuant to Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2d Cir. 2015). At the Court's direction, plaintiff filed a supplemental letter dated January

22, 2021 (Supp. Ltr.) (Dkt. No. 27), attaching his retainer agreement and his counsel's time and

expense records.

        The Agreement requires defendant to pay $21,000 to settle plaintiff's claims. Ag. ¶ 4(a).

Of that sum, (1) $13,688 will go to plaintiff, id. ¶¶ 4(a)(i), (ii); (2) $468 will go to his attorney,

Abdul K. Hassan, as reimbursement of expenses (including the filing fee and service costs); and

(3) $6,844 (one-third of the gross settlement amount less expenses) will go to attorney Hassan for

his fee. Id. ¶ 4(a)(iii); Joint Ltr. at 2. According to counsel, the $13,688 that will go to plaintiff is

significantly more than the amount of his unpaid overtime damages, which would be "about

$2,340," Joint Ltr. at 2, before accounting for any liquidated damages or penalties. The Agreement

contains no confidentiality clause or other contractual restriction on any party’s ability to speak

about the case or its settlement. The proposed attorney's fee award is consistent with the
         Case 1:20-cv-01682-BCM Document 28 Filed 01/28/21 Page 2 of 5




contingency fee agreement signed by the plaintiff, see Supp. Ltr. Ex. 2, and is lower than counsel's

lodestar. The Court finds that the economic terms of the settlement, including the award of fees

and expense reimbursement to plaintiff's counsel, are fair and reasonable as required by Cheeks,

796 F.3d at 199.

       However, under well-settled precedent in our Circuit, the Court cannot approve the

overbroad, one-way release contained in the Agreement. The release binds not only plaintiff

himself but also a group of "Releasors," defined to include "all presently or formerly affiliated

persons or entities, including, but not limited to, his dependents, heirs, assigns, successors,

creditors, debtors, lienholders or others who might assert any claim because of conduct toward or

including [] themselves." Ag. ¶ 1(a). Moreover, the release benefits not only the defendant

corporation but also a group of "Released Parties," defined to include "all presently or formerly

affiliated persons or entities, and any successors, assigns, counsel, insurers, representatives, the

employees and representatives of any such entity, and any otherwise related persons and entities."

Id. ¶ 1(b). In ¶ 3 of the Agreement, the Releasors release the Released Parties of and from "any

causes of action, lawsuits, promises, obligations, charges, complaints, appeals and demands

whatsoever, in law or equity, arising out of Plaintiff's employment with [the] Released Parties . . .

based upon any conduct occurring up to and including the date of Plaintiff's execution of this

Agreement." The next provision (titled "Claims Not Released") states that plaintiff is not waiving

any rights he may have to "(i) his own vested accrued benefits under CGHC's welfare or retirement

benefit plans; (ii) the right to seek benefits under applicable workers' compensation and/or

unemployment compensation statutes; (iii) pursue claims which by law cannot be waived by

signing this Agreement; (iv) enforce this Agreement; and/or (v) challenge the validity of this

Agreement." Id. ¶ 3a. It thus appears that the intent of ¶ 3 is to release all claims arising out of



                                                 2
         Case 1:20-cv-01682-BCM Document 28 Filed 01/28/21 Page 3 of 5




plaintiff's employment with the Released Parties – not just wage and hour claims – except for those

specifically carved out in ¶ 3a.

       There is no release of any kind running from defendant to plaintiff.

       Taken together, the provisions of ¶¶ 1(a), 1(b), 3, and 3a prohibit the Court from approving

the Agreement as fair and reasonable. While plaintiff (and his vaguely described "affiliated

persons") may not be releasing "practically any possible claim against the defendants," they are

clearly being asked to release "unknown claims and claims that have no relationship whatsoever

to wage-and-hour issues." Lopez v. Nights of Cabiria, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015).

For example, claims for employment discrimination and claims relating to workplace health and

safety would appear to be within the scope of the one-way release. "In the context of an FLSA

case in which the Court has an obligation to police unequal bargaining power between employees

and employers," such a release is impermissible. Id.; see also Cheeks, 796 F.3d at 206 (citing the

overbroad release in Nights of Cabiria as an example of the "potential for abuse" in FLSA

settlements); Gurung v. White Way Threading LLC, 226 F. Supp. 3d 226, 228 (S.D.N.Y. 2016)

("Consistent with the case authority in this area, the Court will not approve a release provision that

extends beyond the claims at issue in this action.") (internal quotation marks, alterations, and

citation omitted); see also, e.g., Lazaro-Garcia v. Sengupta Food Servs., 2015 WL 9162701, at *2

(S.D.N.Y. Dec. 15, 2015) (rejecting release that required the plaintiff to "waive essentially all

claims that may have arisen out of his employment with Defendants" and holding that "any release

provision must be limited to the claims at issue in the action").

       "Judicial disfavor of broad releases is especially pronounced . . . where 'the releases were

not mutual and protected only the defendants.'" Weng v. T&W Rest., Inc., 2016 WL 3566849, at

*5 (S.D.N.Y. June 22, 2016) (quoting Lola v. Skadden, Arps, Meagher, Slate & Flom LLP, 2016



                                                  3
          Case 1:20-cv-01682-BCM Document 28 Filed 01/28/21 Page 4 of 5




WL 922223, at *2 (S.D.N.Y. Feb. 3, 2016)). Thus, while some judges within our District –

including the undersigned magistrate judge – have approved general releases in the context of an

FLSA settlement, they have limited such approvals to cases where the settling plaintiff was no

longer an employee of the defendant, thus "eliminating the danger that the release was obtained

through improper job-related pressure," Plizga v. Little Poland Rest. Inc., 2016 WL 9307474, at

*6 (S.D.N.Y. July 18, 2016), and where the releases were mutual. Id.; see also, e.g., Weng, 2016

WL 3566849, at *5 ("This case involves mutual general releases, negotiated by competent counsel

for both sides, releasing both plaintiffs and defendants from liability for most claims each might

have against the other up to the date the Agreement is signed."); Lola, 2016 WL 922223, at *2

(approving broad releases after noting that they were mutual, thus "assuaging concerns that the

waiver unfairly benefits only Defendants"); Souza v. 65 St. Marks Bistro, 2015 WL 7271747, at

*5-6 (S.D.N.Y. Nov. 6, 2015) ("A mutual release will ensure that both the employees and the

employer are walking away from their relationship up to that point in time without the potential

for any further disputes. It is just as necessary for employees to obtain a release from the employer

in these circumstances, otherwise they could still face the threat of litigation. This result is

consistent with the goals of a fair and just settlement.").

       In this case, however, the proposed release is one-sided, extends well beyond wage and

hour claims, and is further broadened by the expansive definitions of "Releasors" and "Released

Parties" in ¶ 1, which could be "applied to absurd effect." Lopez v. Poko-St. Ann L.P., 176 F. Supp.

3d 340, 344 (S.D.N.Y. 2016). In combination, therefore, the release provisions now before the

Court go "beyond what the law permits." Id.; see also Souffrant v. 14-15 Mertens Place Corp.,

2020 WL 1166231, at *2 (S.D.N.Y. Mar. 11, 2020) (rejecting seemingly mutual releases where

plaintiff's release "appear[ed] to extend to numerous persons and entities only tenuously connected



                                                  4
         Case 1:20-cv-01682-BCM Document 28 Filed 01/28/21 Page 5 of 5




to this action, and purport[s] to release them not only from claims arising out of that connection

but also from wholly unrelated claims"); Lara v. Air Sea Land Shipping & Moving Inc., 2019 WL

6117588, at *2 (S.D.N.Y. Nov. 18, 2019) (rejecting one-way release which was "substantively

narrow," extending only to the claims that plaintiff alleged in the Complaint, but "when combined

with the broad definition of 'Releasees' . . . would have the undoubtedly unintended effect of

releasing any wage and hour claims that plaintiff had against a wide range of unidentified

individuals and business only tenuously affiliated with defendant"); Miglis v. Bed Bath & Beyond,

Inc., 2019 WL 10890146, at *2 (S.D.N.Y. Mar. 26, 2019) (rejecting release that extended "beyond

the wage and hour claims being settled," ran "only in favor of defendant," and included an "overly

broad" definition of the "releasees").

       For these reasons, the parties' letter-application for approval of their settlement (Dkt. No.

24) is DENIED without prejudice to renewal. Any revised agreement (or appropriate addendum

thereto) shall be submitted pursuant to Cheeks no later than March 1, 2021.

Dated: New York, New York
       January 28, 2021                              SO ORDERED.


                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge




                                                5
